UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6816



ALFREDO SIMPSON,

                                           Petitioner - Appellant,

          versus


LONNIE MOORE, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-231)


Submitted:   August 28, 1997          Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfredo Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 28 U.S.C. § 2241 (1994) petition and his motion for recon-

sideration. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, although we

grant Appellant's motion to proceed in forma pauperis on appeal, we
deny a certificate of appealabilty and dismiss on the reasoning of

the district court. Simpson v. Moore, No. CA-97-231 (E.D. Va. Mar.
11, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2